Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki (US 2018/0281352).
Regarding claim 9, Aoki teaches laminated glass (Fig. 1-3, [0017-0072]) comprising: 
a first glass plate (1B in Fig. 3, [0061]); 
a first interlayer (2B in Fig. 3, [0061]); 
a liquid crystal film (the film corresponding to 3 and 4 in Fig. 3, [0061, 0056, 0058]); 
a second interlayer (2A in Fig. 3, [0061]); and 
a second glass plate (1A in Fig. 3, [0061]), each being layered and disposed in this order (Fig. 3), 
wherein the liquid crystal film (the film corresponding to 3 and 4 in Fig. 3, [0061, 0056, 0058]) includes a sealing material (4 in Fig. 3, [0052, 0054, 0060-0063, 0070-0071, 0076]) that seals liquid 
a light-shielding part ([0033, 0067], the black ceramic layer is provided in a band shape at a part or all of the peripheral edge portion of the main surface, on a side where it is brought into contact with the intermediate bonding layer, of at least one of the glass plates; the width of the black ceramic layer is narrow, which is concretely 30 mm or less) that shields light ([0033, 0067, 0076], Fig. 3) that reaches the sealing material (4 in Fig. 3, [0052, 0054, 0060-0063, 0070-0071, 0076]) from the outside is provided along the outer periphery of the laminated glass ([0033, 0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gajewski (US 5147485) in view of Boote (WO 2010/032068A1).
Regarding claim 1, Gajewski teaches laminated glass (Fig. 1-4, Abs, Col. 3-7) comprising: 
a first glass plate (12 in Fig. 2 and 4, Abs, Col. 5); 
a first interlayer (14 in Fig. 2 and 4, Abs, Col. 5); 
a liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28); 
a second interlayer (24 in Fig. 2 and 4, Abs, Col. 5); and 

wherein the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28) includes a liquid crystal layer (Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28), 
the first glass plate (12 in Fig. 2 and 4, Abs, Col. 5) and the second glass plate (22 in Fig. 2 and 4, Abs, Col. 5) have an outer shape larger than (Fig. 1, Fig. 2 and Fig. 4) an outer shape of the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28), 
a spacer (18 in Fig. 2 and 4, Abs, Col. 5) is disposed in at least a part of a region (Fig. 1, Fig. 2 and Fig. 4) which is interposed between the first glass plate and the second glass plate (Fig. 1, Fig. 2 and Fig. 4) and in which the liquid crystal film is not disposed (Fig. 1, Fig. 2 and Fig. 4), and 
an outer side (Fig. 1, Fig. 2 and Fig. 4) of the liquid crystal film (20 in Fig. 2 and 4) is surrounded by the spacer (18 in Fig. 2 and 4, Abs, Col. 5) in a plan view (Fig. 1, Col. 5). 
Gajewski doesn’t teach that the liquid crystal film includes a sealing material that is disposed to seal the liquid crystal layer and surrounds the periphery of the liquid crystal layer, and an outer side of the sealing material is surrounded by the spacer in a plan view.
Boote teaches that (Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) a liquid crystal film (the film corresponding to 51, 59, 60a and 60b in Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) includes a sealing material (59 in Fig. 6, Page 9, Lines 29-31) that is disposed to seal the liquid crystal layer (the layer corresponding to 55 in Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) and surrounds the periphery of the liquid crystal layer (Fig. 6, Page 9, Lines 29-31), and an outer side of the sealing material (59 in Fig. 6, Page 9, Lines 29-31) is surrounded (Fig. 6, Page 9, Lines 29-31) by a spacer (the picture frame layer 53a in Fig. 6, Page 9, Lines 29-31)  in a plan view (Page 9, Lines 29-31).


Regarding claims 2-4, Gajewski also teaches the following elements:
(Claim 2) the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is disposed to surround the entirety of an outer periphery (Fig. 1) of the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28);
(Claim 3) a height of the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is equal  to (Fig. 2) or higher than (Fig. 4) a height of the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28);
(Claim 4) the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is disposed adjacent to (Fig. 1, Fig. 2 and Fig. 4) the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28).

Regarding claim 7, Gajewski teaches a method for producing laminated glass (Fig. 1-4, Abs, Col. 3-7) by using a laminated body (Fig. 1-4, Abs, Col. 3-7) in which a liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28) is interposed between (Fig. 1, Fig. 2 and Fig. 4) a first glass plate (12 in Fig. 2 and 4, Abs, Col. 5) and a second glass plate (22 in Fig. 2 and 4, Abs, Col. 5), 

the first glass plate (12 in Fig. 2 and 4, Abs, Col. 5) and the second glass plate (22 in Fig. 2 and 4, Abs, Col. 5) having an outer shape larger than (Fig. 1, Fig. 2 and Fig. 4) an outer shape of the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28), the method comprising: 
a spacer (18 in Fig. 2 and 4, Abs, Col. 5) disposing process of disposing a spacer (18 in Fig. 2 and 4, Abs, Col. 5) in at least a part of a region (Fig. 1, Fig. 2 and Fig. 4) which is interposed between the first glass plate and the second glass plate (Fig. 1, Fig. 2 and Fig. 4) and in which the liquid crystal film is not disposed (Fig. 1, Fig. 2 and Fig. 4); and 
a pressurization process (Col. 3, Lines 50-63, Col. 6, Lines 44-64) of pressurizing a plate surface of at least one of the first glass plate and the second glass plate (Col. 3, Lines 50-63, Col. 6, Lines 44-64, since heat and pressure are applied for a period of time, for example by placing the laminate assembly in an autoclave, a plate surface of at least one of the first glass plate and the second glass plate is inherently pressured) in a state in which the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is disposed.
Gajewski doesn’t teach that the liquid crystal film includes a sealing material that is disposed to seal the liquid crystal layer and surrounds the periphery of the liquid crystal layer, and the spacer surrounds an outer side of the sealing material in a plan view.
Boote teaches that (Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) a liquid crystal film (the film corresponding to 51, 59, 60a and 60b in Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) includes a sealing material (59 in Fig. 6, Page 9, Lines 29-31) that is disposed to seal the liquid crystal layer (the layer corresponding to 55 in Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) and surrounds the periphery of the liquid crystal layer (Fig. 6, Page 9, Lines 29-31), and a spacer (the picture frame layer 53a in Fig. 6, Page 9, Lines 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Boote for the system of Gajewski such that in the system of Gajewski, the liquid crystal film includes a sealing material that is disposed to seal the liquid crystal layer and surrounds the periphery of the liquid crystal layer, and the spacer surrounds an outer side of the sealing material in a plan view. The motivation is to avoid any leakage of the active layer of the liquid crystal film into the laminated glass structure (Boote, Page 9, Lines 29-31, Col. 3, Lines 6-9).
Regarding claim 8, Gajewski teaches a height of the spacer (18 in Fig. 2 and 4, Abs, Col. 5) is equal  to (Fig. 2) or higher than (Fig. 4) a height of the liquid crystal film (20 in Fig. 2 and 4, Abs, Col. 3, lines 5-8, Col. 4, Lines 15-18, Col. 2, Lines 1-28).

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Gajewski in view of Boote as applied to claim 1 above, and further in view of Danner (US 2011/0292494).
Regarding claims 5-6, Gajewski does not teach the following elements. 
Danner teaches the following elements (Fig. 3-5, [0140-0146, 0008, 0019]):
(Claim 5) a spacer (516 in Fig. 5, [0145]) is disposed with a distance from a liquid crystal film (the film corresponding to 104, 106 and 108 in Fig. 5, Fig. 3, [0140, 0008, 0019]);
(Claim 6) a first interlayer (310 in Fig. 5, Fig. 3, [0141]) is disposed to partially enter (Fig. 5) a portion (Fig. 5) between the spacer (516 in Fig. 5, [0145]) and the liquid crystal film (the film corresponding to 104, 106 and 108 in Fig. 5, Fig. 3, [0140, 0008, 0019]).

(Claim 5) the spacer is disposed with a distance from the liquid crystal film;
(Claim 6) at least one of the first interlayer and the second interlayer is disposed to partially enter a portion between the spacer and the liquid crystal film.
The motivation is to provide additional barrier layers, and effect sealing of the electro-optic layer (Danner, [0146, 0142-0143]).

Claims 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 9 above, and further in view of Toda (US 6654083).
Regarding claims 10-13, Aoki teaches that the light-shielding part ([0033, 0067], the black ceramic layer is provided in a band shape at a part or all of the peripheral edge portion of the main surface, on a side where it is brought into contact with the intermediate bonding layer, of at least one of the glass plates; the width of the black ceramic layer is 30 mm or less) is disposed peripheral edge portions of the laminated glass (Fig. 1-3, [0017-0072]), and a width of the light-shielding part ([0033, 0067], the width of the black ceramic layer is 30 mm or less) is greater ([0067, 0076], Fig. 3) than a width of the sealing material (4 with a width of 10mm, Fig. 3, [0076]).  Aoki does not explicitly teach the following elements.
Toda teaches the following elements (Fig. 12, Col. 20-22):
(Claim 10) a light-shielding part (510 in Fig. 12) is disposed from an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate) up to a position on an inner side (Fig. 12) in comparison to a sealing material (80 in Fig. 12), and is 
(Claim 11) a light-shielding part (510 and 610 in Fig. 12) is disposed from an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate) up to a position on an inner side(Fig. 12) in comparison to a sealing material (80 in Fig. 12), and is disposed at both a position (Fig. 12) between a liquid crystal film (400 LC and 300 in Fig. 12) and a first glass plate (500 in Fig. 12), and a position (Fig. 12) between the liquid crystal film (400 LC and 300 in Fig. 12) and a second glass plate (600 in Fig. 12);
(Claim 12) a light-shielding part (the light-shielding case 900 in Fig. 12, Col. 21, Lines 48) is disposed to cover an end surface (Fig. 12) of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate), and to sandwich laminated glass (Fig. 12) from the end surface (Fig. 12) up to a position on an inner side in comparison to a sealing material (Fig. 12, the top portions of 900 is extended from the end surface to a position on an inner side in comparison to 80);
(Claim 13) a light-shielding part (the light-shielding case 900, 510 and 610 in Fig. 12, Col. 21, Lines 48) is disposed to cover an end surface of laminated glass (Fig. 12, the transparent substrate 500 or 600 is formed of glass plate), and to sandwich laminated glass (Fig. 12) from the end surface up to a position on an outer side in comparison to a sealing material (Fig. 12, the bottom portions of 900 is extended from the end surface to a position on an outer side in comparison to 80), and is disposed at both a position (the position of 510 in Fig. 12) between the liquid crystal film and the first glass plate (Fig. 12), and a position (the position of 610 in Fig. 12) between the liquid crystal film and the second glass plate (Fig. 12).

(Claim 10) the light-shielding part is disposed from an end surface of the laminated glass up to a position on an inner side in comparison to the sealing material, and is disposed at a position between the liquid crystal film and the first glass plate;
(Claim 11) the light-shielding part is disposed from an end surface of the laminated glass up to a position on an inner side in comparison to the sealing material, and is disposed at both a position between the liquid crystal film and the first glass plate, and a position between the liquid crystal film and the second glass plate;
(Claim 12) the light-shielding part is disposed to cover an end surface of the laminated glass, and to sandwich the laminated glass from the end surface up to a position on an inner side in comparison to the sealing material;
(Claim 13) the light-shielding part is disposed to cover an end surface of the laminated glass, and to sandwich the laminated glass from the end surface up to a position on an outer side in comparison to the sealing material, and is disposed at both a position between the liquid crystal film and the first glass plate, and a position between the liquid crystal film and the second glass plate.
The motivation is that no corrosion or deterioration problems occur, mount/protect the laminated glass in a case, problems such as the display area being hidden behind the edge of the opening of the case, or the portion of the panel out of the display area being visible from the opening, can be avoided even when a case with a relatively poor dimensional accuracy is produced using an inexpensive material such as a plastic (Toda, Col. 21, Lines 35-40 and 47-60).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 9 above, and further in view of Boote (WO 2010/032068A1).
Regarding claim 14, Aoki also teaches the first glass plate (1B in Fig. 3, [0061]) and the second glass plate (2B in Fig. 3, [0061]) have an outer shape larger than (Fig. 1 and 3, [0061, 0070, 0076]) an outer shape of the liquid crystal film (the film corresponding to 3 and 4 in Fig. 3, [0061, 0056, 0058]). Aoki does not teach that a spacer is disposed in at least a part of a region which is interposed between the first glass plate and the second glass plate and in which the liquid crystal film is not disposed.
Boote teaches that (Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) a spacer (the picture frame layer 53a in Fig. 6, Page 9, Lines 29-31) is disposed in at least a part of a region which is interposed between the first glass plate and the second glass plate (54a and 54b in Fig. 6, Page 9, Lines 16-31) and in which the liquid crystal film (the film corresponding to 51, 59, 60a and 60b in Fig. 6, Pages 9-10, Page 5, Lines 10-14, Page 7, Lines 15-21, Page 11, claims 4-5) is not disposed.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Boote for the system of Aoki such that in the system of Aoki, a spacer is disposed in at least a part of a region which is interposed between the first glass plate and the second glass plate and in which the liquid crystal film is not disposed. The motivation is to provide a frame outside the barrier layer to against chemical penetration, and avoid any leakage of the active layer of the liquid crystal film into the laminated glass structure (Boote, Page 9, Lines 16-31, Col. 4, Lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871